DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-4, 6-7, and 9 have been examined in this application.  Claims 5 and 8 have been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 06/12/2022. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong (US 5499411 A).
In regards to Claim 1, Wong teaches: A weighted-corner towel apparatus (Fig. 1) comprising: a towel body (10 – Fig. 1), the towel body having a body top side (see annotated Fig. 2.1 below from Wong), a body bottom side (see annotated Fig. 2.1 below from Wong), and a rectangular body perimeter (Fig. 1 and Col 3 Lines 28-32) including four corners (Fig. 1); a plurality of weight pockets (16 – Fig. 2) coupled to the towel body (Col 3 Lines 40-48), each weight pocket being coupled to the body bottom side adjacent one of the corners of the body perimeter (Col 3 Lines 40-48 and see annotated Fig. 2.1 below from Wong), each weight pocket having a flat pocket top side (30 – Fig. 6) and a pocket bottom side (20 – Fig. 6) coupled to the pocket top side (38/40 – Fig. 6) to define a pocket inside (see annotated Fig. 6.1 below from Wong), the pocket top side having a first fastener (38 – Fig. 6) selectively engageable with a second fastener (40 – Fig. 6) coupled to the body bottom side of the towel body wherein each weight pocket is selectively removable from the towel body (see annotated Fig. 6.1 below from Wong and Col 3 Lines 43-48, specifically “can be positioned”); and a plurality of weight beads (‘sand or other granular material’ – Col 3 Lines 43-48) coupled within the plurality of weight pockets (Col 3 Lines 43-48), the plurality of weight beads being coupled within the pocket inside (Col 4 Lines 17-26); wherein the towel body and each of the plurality of weight pockets is a heat and water-resistant material (Col 3 Lines 43-48, Note: sand is known to be heat and water resistant).

    PNG
    media_image1.png
    300
    802
    media_image1.png
    Greyscale

Annotated Fig. 2.1 from Wong


    PNG
    media_image2.png
    384
    372
    media_image2.png
    Greyscale

Annotated Fig. 6.1 from Wong

In regards to Claim 3, Wong teaches: The weighted-corner towel apparatus of claim 1 further comprising the body perimeter of the towel body being folded around a lip (28 – Fig. 6) of each weight pocket (16 – Fig. 6).

In regards to Claim 4, Wong teaches: The weighted-corner towel apparatus of claim 1 further comprising each weight pocket being square (Fig. 1 and Col 4 Lines 55-62).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 5499411 A) in view of Marks et al. (US 20050005355 A1).
In regards to Claim 2, Wong teaches: The weighted-corner towel apparatus of claim 1, but does not teach, further comprising a pair of tie-down straps coupled to the towel body, the pair of tie-down straps being coupled to the body perimeter. Marks et al. teaches: further comprising a pair of tie-down straps (22/24/26/28 – Fig. 1 and Para 0017) coupled to the towel body (Para 0018 ‘stitched in at the corners of the blanket 10’ and Fig. 1), the pair of tie-down straps being coupled to the body perimeter (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Wong with the straps of Marks et al. Where the results would have been predictable because attachment features such as straps, ties, loops or other features to further anchor the apparatus to the surface of the beach. It is a common design feature to add a plurality of attachment features for the purpose of reducing the movement of the blanket from wind or a person changing positions on the surface of the blanket/towel.


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 5499411 A) in view of Savignano (US 20160037944 A1).
In regards to Claim 6, Wong teaches: The weighted-corner towel apparatus of claim 5, but does not teach, further comprising a storage pouch coupled to the towel body, the storage pouch selectively receiving the plurality of weight pockets.
Savignano teaches: further comprising a storage pouch (8 – Fig. 5) coupled to the towel body, the storage pouch selectively receiving the plurality of weight pockets (Para 0037).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Wong with the pocket for storage of Savignano.  Where the results would have been predictable because storage for items in a beach blanket or towel has been commonly found in the field of endeavor. It is common to store beach supplies or even sand to hold down the blanket when needed for comfort or to limit movement of the blanket against external forces.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 5499411 A) in view Savignano (US 20160037944 A1), and further in view of Hunt (US 5072467 A).
In regards to Claim 7, Wong teaches: The weighted-corner towel apparatus of claim 6, but does not teach, further comprising the storage pouch having a pouch body, and a pouch flap, the pouch body having a first pouch fastener and the pouch flap having a second pouch fastener, the first pouch fastener and the second pouch fastener being selectively engageable.
Savignano teaches: further comprising the storage pouch having a pouch body (1b – Fig. 5), but does not teach, and a pouch flap, the pouch body having a first pouch fastener and the pouch flap having second pouch fastener, the first pouch fastener and the second pouch fastener being selectively engageable.
Hunt teaches: and a pouch flap (48 – Fig. 1/2), the pouch body having a first pouch fastener (50 – Fig. 1/2) and the pouch flap having a second pouch fastener (52 – Fig. 1/2), the first pouch fastener and the second pouch fastener being selectively engageable (Col 2 Lines 46-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Wong with the pocket for storage of Savignano where the results would have been predictable because storage for items in a beach blanket or towel has been commonly found in the field of endeavor. It is common to store beach supplies or even sand to hold down the blanket when needed for comfort or to limit movement of the blanket against external forces. The addition of a flap from Hunt to the blanket of Wong to further secure the items is also considered an obvious feature as pockets commonly have secure ties, attachment methods, or extra fabric to close the internal region of the pocket to limit the items from moving or falling out.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 5499411 A) in view of Marks et al. (US 20050005355 A1), Savignano (US 20160037944 A1), and further in view of Hunt (US 5072467 A).
In regards to Claim 9, Wong teaches A weighted-corner towel apparatus (Fig. 1) comprising: a towel body (10 – Fig. 1), the towel body having a body top side (see annotated Fig. 2.1 above from Wong), a body bottom side (see annotated Fig. 2.1 above from Wong), and a rectangular body perimeter (Fig. 1 and Col 3 Lines 28-32) including four corners (Fig. 1), the body perimeter of the towel body being folded (28 – Fig. 6); a plurality of weight pockets (16 – Fig. 2) coupled to the towel body (Col 3 Lines 40-48), each weight pocket having a flat pocket top side (30 – Fig. 6) and a pocket bottom side (20 – Fig. 6) coupled to the pocket top side (38/40 – Fig. 6) to define a pocket inside (see annotated Fig. 6.1 above from Wong), the pocket top side having a first fastener (38 – Fig. 6) selectively engageable with a second fastener (40 – Fig. 6) coupled to the body bottom side of the towel body (see annotated Fig. 6.1 above from Wong) adjacent one of the corners of the body perimeter (Col 3 Lines 40-48 and see annotated Fig. 2.1 above from Wong) wherein each weight pocket is selectively removable from the towel body (Col 3 Lines 43-48, specifically “can be positioned”), each weight pocket being square (Fig. 1 and Col 4 Lines 55-62); a plurality of weight beads (Col 3 Lines 43-48) coupled within the plurality of weight pockets (Col 3 Lines 43-48), the plurality of weight beads being coupled within the pocket inside (Col 3 Lines 43-48); wherein the towel body and each of the plurality of weight pockets is a heat and water-resistant material (Col 3 Lines 43-48, Note: sand is known to be heat and water resistant).
Wong does not teach: a pair of tie-down straps coupled to the towel body, the pair of tie-down straps being coupled to the body perimeter; and a storage pouch coupled to the towel body, the storage pouch selectively receiving the plurality of weight pockets, the storage pouch having a pouch body and a pouch flap, the pouch body having a first pouch fastener and the pouch flap having a second pouch fastener, the first pouch fastener and the second pouch fastener being selectively engageable.
Marks et al teaches: a pair of tie-down straps (22/24/26/28 – Fig. 1 and Para 0017) coupled to the towel body (Para 0018 – ‘stitched in at the corners of the blanket 10’ and Fig. 1), the pair of tie-down straps being coupled to the +body perimeter Fig. 1).
Marks et al. does not teach: and a storage pouch coupled to the towel body, the storage pouch selectively receiving the plurality of weight pockets, the storage pouch having a pouch body and a pouch flap, the pouch body having a first pouch fastener and the pouch flap having a second pouch fastener, the first pouch fastener and the second pouch fastener being selectively engageable.
Savignano teaches: and a storage pouch (5/8 – Fig. 1) coupled to the towel body (Para 0021), the storage pouch selectively receiving the plurality of weight pockets (Para 0037), the storage pouch having a pouch body (1b – Fig. 5). 
Savignano does not teach: and a pouch flap, the pouch body having a first pouch fastener and the pouch flap having a second pouch fastener, the first pouch fastener and the second pouch fastener being selectively engageable.
Hunt teaches: and a pouch flap (48 – Fig. 1/2), the pouch body having a first pouch fastener (50 – Fig. 1/2) and the pouch flap having a second pouch fastener (52 – Fig. 1/2), the first pouch fastener and the second pouch fastener being selectively engageable (Col 2 Lines 46-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Wong with the straps of Marks et al. Where the results would have been predictable because attachment features such as straps, ties, loops or other features to further anchor the apparatus to the surface of the beach. It is a common design feature to add a plurality of attachment features for the purpose of reducing the movement of the blanket from wind or a person changing positions on the surface of the blanket/towel.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the blanket of Wong with the pocket for storage of Savignano. Where the results would have been predictable because storage for items in a beach blanket or towel has been commonly found in the field of endeavor. It is common to store beach supplies or even sand to hold down the blanket when needed for comfort or to limit movement of the blanket against external forces. The addition of a flap from Hunt to the blanket of Wong to further secure the items is also considered an obvious feature as pockets commonly have secure ties, attachment methods, or extra fabric to close the internal region of the pocket to limit the items from moving or falling out.

Response to Arguments
	Applicant's arguments filed 06/12/2022 have been fully considered but they are not persuasive. In regards to the application the following was stated:
	Applicant’s Arguments:
“It is respectfully submitted the Wong reference is either misinterpreted or the claims were not understood. Wong teaches pockets which are secured and not removable from the towel body in the manner claimed. The rejection cites to structure of a flap portion of the pockets which attaches to another part of the pocket, but which does not connect to the towel body in a manner allowing for selective removal of the weight pocket from the towel body. This is not disclosed, taught, suggested, or contemplated in the Wong reference such that claim 1 is not anticipated or rendered obvious in view of the teaching of Wong. Therefore, claim 1 should be allowed. By virtue of dependence on claim 1, claims 3 and 4 are believed to be allowable.”

“Claim 9 is rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent 5499411 to Wong in view of U.S. Patent Publication No. 20050005355 to Marks et al., U.S. Patent Publication No. 20160037944 to Savignano, and further in view of U.S. Patent 5072467 to Hunt. By virtue of being similarly amended to include the same limitations as claim 1 discussed above, claim 9 is believed to be allowable.”

	Examiner’s Response to Arguments:
As shown above in Claims 1 and 9, Wong specifically teaches the following in Col 3 Lines 43-48 of the primary reference “and an exterior pocket 18 similarly secured to the bottom surface of the blanket web 12 and positioned partially over the interior pocket 16 such that sand or other granular material can be positioned within the exterior pocket 18 and into communication with an interior of the interior pocket 16.” (emphasis added). As such, with the statement disclosing that the interior pocket can be positioned within the exterior pocket. It is shown that there is the capability of the interior pocket to be selectively removably within the exterior pocket. The use of ‘can be’ creates the possibility that the pocket may be inserted and/or removed from one another which further allows for adjustability which is common in beach blankets that are used to be transported from one site on a beach to another. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/5/2022